Citation Nr: 1222270	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  04- 42 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory disorder, claimed as shortness of breath.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to October 1966.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2006, the Veteran testified at a hearing before a Veterans Law Judge of the Board.

The Board subsequently, in November 2006, determined there was new and material evidence and, therefore, reopened previously denied claims for service connection for residuals of a head injury and headaches.  But instead of immediately readjudicating these claims on their underlying merits, the Board instead remanded them, as well as claims for service connection for a back disability and respiratory disorder, for further development and consideration - including obtaining the Veteran's service personnel records (SPRs) from his time in the Navy, especially those from while he served aboard the USS Tidewater, USS Semmes, and USS Tweedy, and to have these records in turn reviewed by the Department of the Navy Medical Liaison Office of the National Personnel Records Center (NPRC) to determine the likelihood he was exposed to asbestos in the course of his assigned duties given the military occupational specialties (MOSs) noted in his SPRs.  He also was to be provided a VA compensation examination for a medical nexus opinion concerning the nature and etiology of his claimed respiratory disorder, especially in terms of the likelihood it was related or attributable to his military service.  Upon considering the additional information and evidence obtained on remand, however, his claim continued to be denied in a September 2008 supplemental statement of the case (SSOC).

In August 2009, this claim, as well as those others the Board had remanded in November 2006 - namely, for service connection for residuals of a head injury, headaches, and a back disability - were returned to the Board.  The Board denied the claims for service connection for residuals of a head injury, headaches, and a back disability, but again remanded this remaining claim for a respiratory disorder for compliance with the prior remand directives and to provide the Veteran a VA compensation examination to determine whether he had any current, chronic disorder of his respiratory system and, if so, the nature and etiology of it.

A VA compensation examination therefore was provided in January 2010, but a July 2010 SSOC, which considered the results of that examination, including the medical nexus opinion obtained, continued to deny this claim for a respiratory disorder.

This claim again came before the Board in December 2010, when it was again remanded for an adequate VA compensation examination and opinion.  To this end, the Veteran was subsequently provided another VA compensation examination in January 2011, but his claim since has continued to be denied, so it is yet again before the Board.


FINDING OF FACT

Based on the opinion of the January 2011 VA examiner, obtained following and as a result of the Board's December 2010 remand, it is just as likely as not the pleural scarring and consequent respiratory disability of the Veteran's lungs are a result of being exposed to asbestos during his military service. 


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's respiratory disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1157 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating this claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  This notice must inform him of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate this claim; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  These VCAA notice requirements apply to all elements of this claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 438 F.3d 1311 (2007).  And, ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC) - such that the intended purpose of the notice is not frustrated and the Veteran is given ample opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, since the Board is granting this claim, in full, there is no need to discuss whether there has been compliance with these duty to notify and assist provisions because even if, for the sake of argument, there has not been, this is ultimately inconsequential and, thus, could amount to no more than nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (clarifying that notice and assistance errors are not presumptively prejudicial, rather, must be determined on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of not only establishing a notice or assistance error, but also showing how it is unduly prejudicial - meaning outcome determinative of the claim).  There simply is no such possibility in this particular instance.

II.  Entitlement to Service Connection

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306.

To establish entitlement to direct service connection for the claimed disability, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

If, however, chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity of disease or injury in service and, in turn, link the currently claimed disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.  See Savage, 10 Vet. App. at 495-97.

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

Here, after carefully reviewing the evidence of record, including that most recently obtained on remand, the Board finds that service connection for a respiratory disorder is now warranted.   As explained, the first, and indeed perhaps most fundamental, requirement for any service-connection claim is that the Veteran has to initially establish he has the claimed condition.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it; without this minimum level of proof, there is no valid claim).  In Brammer, the U.S. Court of Appeals for Veterans Claims (Court) noted that Congress specifically had limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  A "current disability" means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997). 

Concerning this, a VA treatment record dated in August 2003, as well as VA compensation examinations provided in July 2008 and January 2010, found the Veteran's respiratory system to be within normal limits, so not suggestive of any disability.  Specifically, a pulmonary function test (PFT) in July 2008 found no significant obstructive ventilator dysfunction and no intrinsic restrictive ventilator dysfunction.  The diagnosis at the time was a history of childhood asthma without objective evidence of residuals, with no objective evidence of active or chronic pulmonary disease or dysfunction caused or aggravated by active duty.  And the January 2010 VA examiner also found no evidence of cor pulmonale, right ventricular hypertrophy, or pulmonary hypertension.  His diagnosis was respiratory complaints, including shortness of breath and cough, with no diagnosis to explain this condition.  A VA X-ray of the chest in February 2009 also was unremarkable.

These VA examiners' findings notwithstanding, the fact remains that there is other evidence in the file indicating the Veteran has this required diagnosis of a respiratory disorder.  In particular, a March 2008 private computed tomography (CT) scan of his chest showed an ill-defined density in the interior aspect of the lingual, which could represent an area of pleuroparenchymal scarring as well as parenchymal lesions.  A  September 2009 private CT scan also showed a minimal area of atelectasis or scarring in the lingual of the left upper lobe, unchanged from the prior examination.  As well, a July 2008 VA treatment record noted the presence of small airway disease, and a February 2010 VA treatment note also documented a finding of obstructive ventilator dysfunction (OVD).  Also significantly, when he was more recently provided another VA examination in January 2011, results of the PFT showed an obstructive defect, albeit mild, in addition to pleural scarring and atelectasis with lingular scarring per imaging.


In McClain v. Nicholson, 21 Vet. App. 319 (2007), the Court noted that the requirement of a current disability is satisfied when the Veteran has a disability when a claim for compensation for that disability is filed or at any time during the pendency of the claim and that he may be granted service connection even though the disability resolves prior to VA's adjudication of the claim.  So, here, based on the findings of the March 2008 and September 2009 CT scans, in addition to the diagnosis provided by the July 2008 clinician, the Veteran satisfies this requirement of having a current diagnosis of a respiratory disorder as he has been found to have at least one - namely, pleuroparenchymal scarring or lesions, atelectasis, and small airway disease - during the pendency of his claim, even if per chance they since have resolved or are no longer detectable clinically.

The only remaining question, then, is whether any of these respiratory disorders are related or attributable to his military service or date back to his service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Regarding in-service incurrence of a relevant disease or injury, the Veteran's service treatment records (STRs) from April to June 1966 note complaints of 
right-sided chest pain and discomfort, although chest X-rays and examinations were benign and within normal limits.  Still, the April 1966 STR noted a diagnostic impression of pleurisy.  So there were objective indications of a respiratory condition even while he was in service.  His military service ended in October 1966.

His post-service outpatient treatment records, both VA and private, show subsequent complaints of shortness of breath beginning in 2008, though he had earlier submitted a statement in support of claim (VA Form 21-4138) in December 2006 indicating his breathing was at times abnormal.  He also has submitted other statements since, alleging that, during service, he was part of an inspection party that boarded missile destroyers and that, as a damage controlman, his duties included damage control, locker repair, firefighting, equipment upkeep, and pipe upkeep and repair, plumbing, and carpentry, all of which involved working with asbestos and other materials not used in the present day.  His supporting lay statements are competent evidence of his military duties and responsibilities during his service, and of the type of symptoms suggestive of a respiratory disorder, both initially during his military service and on an ongoing, i.e., continual basis during the years since.  See Washington v. Nicholson, 19 Vet. App. 363 (2005) (A Veteran is competent to report what occurred in service because testimony regarding firsthand knowledge of a factual matter is competent).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability, during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records).  This lay evidence also is credible since his descriptions of his military duties and complaints of respiratory symptoms are documented throughout the record, including in his SPRs, STRs, and post-service treatment records.  And because this supporting lay evidence is both competent and credible, it is probative of his claim that he had indications of a respiratory condition during his service and that it has persisted during the many years since.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

His claim is at least partly predicated on the notion that his current respiratory disorder is the result or residual of exposure to asbestos during his service.  There is no statute specifically dealing with service connection for asbestos-related diseases, nor has the Secretary of VA promulgated any specific regulations.  In 1988, however, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular since have been included in VA Adjudication Procedure Manual, M21-1, part VI, para. 7.21 (January 31, 1997) ("M21-1").  Also, an opinion by VA's Office of General Counsel discussed the development of asbestos claims.  VAOPGCPREC 4-2000 (April 13, 2000).  VA must analyze the Veteran's claim for service connection for asbestos-related disease under the appropriate administrative protocols or guidelines.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease.  M21-1, Part VI, 7.21(b)(2), p. 7-IV-3 (January 31, 1997).  An asbestos-related disease can develop from brief exposure to asbestos.  Id.  The most common disease resulting from exposure to asbestos is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  Cancers of the larynx and pharynx as well as the urogenital system (except the prostate) are also associated with asbestos exposure.  See M21-1, Part VI, 7.21(a)(1).  Persons with asbestos exposure have an increased incidence of bronchial, lung, pharyngolaryngeal, gastrointestinal and urogenital cancer.  See M21-1, Part VI, 7.21(a)(3). 

Occupations involving asbestos exposure include mining and milling, shipyard and insulation work, demolition of old buildings, construction, manufacture and servicing of friction products such as clutch facings and brake linings, manufacture and installation of roofing and flooring materials, asbestos cement sheet and pipe products, etc.  High exposure to asbestos and a high prevalence of disease have been noted in insulation and shipyard workers.  See M21-1, Part VI, 7.21.

Here, in addition to the Veteran's competent and credible statements, there also is probative medical evidence confirming he has a respiratory disorder that is as likely as not attributable to his military service.  Specifically, the January 2011 VA examiner diagnosed mild obstructive defect with bronchodilator response, per PFT; pleural scarring, per imaging; and atelectasis with lingular scarring, per imaging.  He noted that more precise diagnoses could not be rendered as related to the pleural scarring and atelectasis with lingular scarring because there was no objective data to support a more definitive diagnosis.  But he concluded that it was at least as likely as not the pleural scarring was the result of the Veteran's military service.  In the discussing the underlying rationale of this favorable medical opinion, he noted that April 1966 STRs documented a diagnosis of pleurisy with a continuing protracted course documented in May 1966 and June 1966.  He then explained that a prolonged event of this nature would be expected to produce some pleural scarring, but could take a number of months to years to become manifested on imaging studies.  And the findings of pleural scarring on CT scan in 2008 were consistent with the residuals of pleurisy, which was, again, documented in the Veteran's STRs.  However, it was not possible to objectively determine from the currently available objective evidence the degree of contribution this scarring made, if any, to the Veteran's current respiratory symptoms and limitations.  With regard to other respiratory disorders as documented by the record, the examiner additionally concluded that, aside from notations of childhood asthma and the pleurisy in the STRs, there was no other documentation of any respiratory symptoms, treatments, or diagnoses.  Therefore, there was no objective evidence that any pre-existing asthma or any other respiratory conditions - such as small airway disease, atelectasis or scarring in the left upper lobe, obstructive ventilator dysfunction, or mild obstructive defect - could have been caused or aggravated by the Veteran's military service.

The Board finds the January 2011 VA examiner's report sufficiently probative to establish the required linkage between the post-service finding of pleural scarring and the respiratory complaints and pleurisy the Veteran had during his service.  The report provides a link between his respiratory complaints and diagnosis of pleurisy during service and the post-service CT findings of pleurisy scarring.  This examiner further explained that scarring from a protracted episode of pleurisy, of which the Veteran had experienced during service, may take years to manifest and was consistent with the 2008 CT findings.  So the Board finds the examiner's report and rationale, along with the Veteran's treatment records, sufficient to establish a continuity of relevant symptoms during the Veteran's service and since.  See again 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997); and Clyburn v. West, 12 Vet. App. 296, 302 (1999). 

The January 2011 VA examiner's report is thorough, well-reasoned, and based on an independent review of the relevant evidence, including the claims file.  Hence, it has the proper foundation and predicate and, therefore, is entitled to a lot of probative weight.  See Elkins v. Brown, 5 Vet. App. 474 (1993); Black v. Brown, 5 Vet. App. 177 (1993).  This opinion also, most importantly, contains discussion of the underlying medical rationale, which is where most of the probative value of an opinion is derived.  See Neives-Rodriguuez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board therefore concludes that the most probative, i.e., competent and credible, medical evidence of record establishes the Veteran's pleural scarring was incurred in service.  Thus, this claim must be granted - especially with resolution of all reasonable doubt concerning its etiology in his favor.  38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating that an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).  Rather, as mentioned, this need only be an as likely as not proposition.


ORDER

The claim for service connection for a respiratory disorder is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


